Citation Nr: 0934894	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for coronary artery 
bypass graft claimed as a heart condition.

3.  Entitlement to service connection for diabetes mellitus 
(DM).

4.  Entitlement to service connection for left below-the-knee 
amputation.

5.  Entitlement to service connection for a stomach disorder 
of the digestive system.  

6.  Entitlement to service connection for a right foot 
infection.  

7.  Entitlement to service connection for cataract surgery.

8.  Entitlement to service connection for a bladder 
infection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence that any current 
hypertension is due to any disease or injury in service or is 
of service origin.

2.  There is no competent evidence that any current coronary 
artery bypass graft claimed as a heart condition, to include 
cardiovascular disease, is due to any disease or injury in 
service or is of service origin.

3.  There is no competent evidence that any current DM is due 
to any disease or injury in service or is of service origin.

4.  There is no competent evidence that the left below-the-
knee amputation is due to any disease or injury in service or 
is of service origin.

5.  There is no competent evidence that any 
gastrointestinal/digestive disorder is due to any disease or 
injury in service or is of service origin.

6.  There is no competent evidence that any right foot 
infection/disorder is due to any disease or injury in service 
or is of service origin.

7.  There is no competent evidence that cataracts are due to 
any disease or injury in service or are of service origin.

8.  There is no competent evidence that any bladder 
infection, or residuals thereof, is due to any disease or 
injury in service or is of service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Coronary artery bypass graft, claimed as a heart 
condition, to include cardiovascular disease was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  DM was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

4.  The left below-the-knee amputation was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. § 3.303.

5.  A gastrointestinal/digestive disorder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A right foot infection/disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. § 3.303.

7.  Cataracts were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. § 3.303.

8.  A bladder infection, or residuals thereof, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic diseases, including cardiovascular disease to 
include hypertension, peptic or duodenal ulcer, DM, and 
arthritis, will be presumed to have been incurred in service 
if they become manifest to a degree of ten percent or more 
within one year of the Veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Coronary Artery Bypass Graft Claimed as a Heart Condition and 
Hypertension

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of heart, 
cardiovascular, or hypertension problems in service.  At the 
time of a July 1952 examination, normal findings were 
reported for the heart and lungs.  At the time the November 
1952 service separation examination, normal findings were 
reported for the heart and vascular system.  The Veteran's 
blood pressure readings were 110/70 in the sitting position, 
108/68 in the recumbent position, and 114/72 in the standing 
position.  

At the time of a June 1953 VA examination, the Veteran had no 
complaints as it related to the cardiovascular system.  The 
heart was found to be normal in size, shape, and position.  
There were no murmurs, thrill, irregularities, accentuation 
or diminution of the heart or peripheral arteriosclerotic 
congestion in the liver, lungs, or extremities.  The 
Veteran's blood pressure was noted to be 110/70.

There is also no evidence of heart, cardiovascular disease, 
or hypertension in the years immediately following service.  
The Board notes that the Veteran had coronary bypass surgery 
performed in 1991, many years after service.  The Board 
further observes that the Veteran has also been diagnosed 
with hypertension but this too occurred many years after 
service.  

While the Veteran has expressed his belief that coronary 
bypass sugary and other cardiovascular disorders/disease, 
including hypertension, are related to his period of service, 
as noted above, lay persons are not competent to opine as to 
medical etiology or to render medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
cardiovascular disease/hypertension and the Veteran's period 
of service.

There is no other basis on which to grant service connection 
for coronary bypass graft/cardiovascular 
disease/hypertension, all first manifested decades after the 
Veteran was discharged from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There are also no opinions beneficial to the 
Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for coronary artery bypass graft claimed 
as a heart condition, cardiovascular disease, and 
hypertension, and the benefit-of-the-doubt doctrine is not 
for application.


DM

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of DM during 
service.  At the time of a November 1952 service separation 
examination, urinalysis testing was negative for sugar and 
albumin.  Microscopic examination was also normal.  

At the time of a June 1953 VA examination, there were no 
findings of DM and the Veteran did not report any symptoms 
which could be attributed to DM.  

There is also no evidence of DM in the years immediately 
following service.  The Board notes that the Veteran was 
first diagnosed with DM in 1986, many years after service.  

While the Veteran has expressed his belief that current DM is 
related to his period of service, he, as a lay person, is not 
competent to opine as to medical etiology or to render 
medical opinions.

There is no other basis on which to grant service connection 
for DM, first manifested decades after the Veteran was 
discharged from service.  See Maxson v. West, supra.  There 
is also no opinion beneficial to the Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for DM and the benefit-of-the-doubt 
doctrine is not for application.


Left Knee

A review of the Veteran's service treatment records reveals 
no complaints or findings of left knee problems.  At the time 
of the Veteran's November 1952 service separation 
examination, normal findings were reported for the lower 
extremities with the exception of a loose body in the right 
knee joint.  

At the time of a June 1953 VA examination, there were no 
complaints or findings of an abnormal left knee.  There were 
also no findings of a left knee problem in the years 
immediately following service.  

In June 1997, the Veteran's left leg was amputated below the 
knee due to left foot gangrene secondary to diabetic 
atherosclerosis of the left leg.  

While the Veteran has expressed his belief that the left 
below-the-knee amputation is related to his period of 
service, as noted above, lay persons are not competent to 
opine as to medical etiology or to render medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

Of course, as noted above, service connection can be granted 
for a condition first diagnosed after service, but there is 
no competent medical evidence of record demonstrating a link 
between the Veteran's left below-the-knee amputation and his 
period of service.  The below-the-knee amputation was noted 
to be as a result of gangrene of the left foot caused by DM, 
for which service connection is not currently in effect.  

There is no other basis on which to grant service connection 
for the left below-the-knee amputation, first manifested 
decades after the Veteran was discharged from service.  There 
are also no opinions which support the Veteran's contentions.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the left below-the-knee amputation and 
the benefit-of-the-doubt doctrine is not for application.


Stomach Disorder of the Digestive System

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of gastrointestinal 
disorders.  At the time of the Veteran's November 1952 
service separation examination, normal findings were reported 
for the abdomen and viscera and anus and rectum.  

At the time of a June 1953 VA examination, the Veteran had no 
complaints as it related to the digestive system.  The 
abdomen was flat and there was no muscle spasticity, 
rigidity, tenderness, or surgical scars.  The liver and 
spleen were not enlarged or tender and there were no 
hemorrhoids.  

There is also no evidence of gastrointestinal problems in the 
years immediately following service.  The Board does note 
that in recent years the Veteran has been diagnosed with 
various digestive ailments, including gastroesophageal reflux 
disease; dyspepsia; diverticulosis; possible irritable bowel 
syndrome; diarrhea, most likely due to diabetic autonomic 
neuropathy and functional gastrointestinal disturbance; and 
gastritis,; however, these diagnoses occurred numerous years 
after service.  

Although the Veteran has expressed his belief that his 
current gastrointestinal disorders are related to his period 
of service, he is not competent to render such an opinion.  

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

While service connection can be granted for a condition first 
diagnosed after service, there is no competent medical 
evidence of record demonstrating a link between any 
gastrointestinal disorder and the Veteran's period of 
service.

There is no other basis on which to grant service connection 
for any digestive disorder, all first manifested decades 
after the Veteran was discharged from service.  See Maxson v. 
West, supra.  There are also no opinions beneficial to the 
Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for any gastrointestinal disorder and the 
benefit-of-the-doubt doctrine is not for application.




Right Foot

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of any right foot 
disorder.  At the time of the Veteran's November 1952 service 
separation examination, normal findings were reported for the 
feet. 

At the time of a June 1953 VA examination, the Veteran had no 
complaints as it related to his right foot.  Motion for the 
foot and ankle were reported as normal at that time.  

There is also no evidence of a right foot problem in the 
years immediately following service.  The Board does note 
that in recent years the Veteran has been diagnosed with an 
ulcer of the right foot, which has been described as 
neuropathic in nature; however, these diagnoses occurred 
numerous years after service.  

While the Veteran has expressed his belief that his right 
foot infections are related to his period of service, he is 
not competent render such an opinion.  As noted above, the 
Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

While service connection can be granted for a condition first 
diagnosed after service, there is no competent medical 
evidence of record demonstrating a link between any right 
foot infection/disorder and the Veteran's period of service.

There is no other basis on which to grant service connection 
for any right foot disorder, first manifested decades after 
the Veteran was discharged from service.  There are also no 
opinions which would support the Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for any right foot infection/disorder and 
the benefit-of-the-doubt doctrine is not for application.


Cataract Surgery

A review of the Veteran's service treatment records reveals 
that there were no complaints of eye problems during service.  
At the time of the Veteran's November 1952 service separation 
examination, he was noted to have 20/8 vision in this right 
eye and 20/20 vision in his left eye.  General examination of 
the eyes revealed normal findings.   

At the time of a June 1953 VA examination, there were no 
complaints with regard to the eyes.  The Veteran did not wear 
glasses and the external eyes, pupil reaction, movement, and 
field of vision were all normal.  

There is also no evidence of any problems or disorders in the 
years immediately following service.  The Board does note 
that the Veteran had cataract surgery performed in 2004; 
however, the cataracts were not diagnosed until many years 
after service.  

Although the Veteran has expressed his belief that his 
cataracts were related to his period of service, he is not 
competent to render such an opinion.  

While he would be competent to report a continuity of 
symptomatology, this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

Although service connection can be granted for a condition 
first diagnosed after service, there is no competent medical 
evidence of record demonstrating a link between the Veteran's 
cataracts and his period of service.

There is no other basis on which to grant service connection 
for cataracts, first manifested decades after the Veteran was 
discharged from service.  See Maxson v. West, supra.  There 
are also no opinions beneficial to the Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cataracts and the benefit-of-the-doubt 
doctrine is not for application.


Bladder Infection

A review of the Veteran's service treatment records reveals 
no complaints or findings of bladder problems or a bladder 
infection.  At the time of the Veteran's November 1952 
service separation examination, normal findings were reported 
for the genitourinary system.  

At the time of a June 1953 VA examination, there were no 
complaints or findings of bladder problems, including the 
genitourinary system.  The Veteran denied having venereal 
disease or using drugs and alcohol.  There were no abnormal 
findings for the genitourinary system with physical 
examination.  There were also no findings of bladder 
infections/problems in the years immediately following 
service.  

While the Veteran has expressed his belief that that he 
currently has a bladder infection, or residuals thereof, 
related to his period of service, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

Service connection can be granted for a condition first 
diagnosed after service, but there is no competent medical 
evidence of record demonstrating a link between any current 
bladder disorder, including a claimed infection, and the 
Veteran's period of service.  There are also no opinions 
beneficial to the Veteran's claim of record.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bladder infection, or residuals 
thereof, and the benefit-of-the-doubt doctrine is not for 
application.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in an April 2005 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.

The above letter also told the Veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.

The Veteran was not provided notice with regard to disability 
rating and effective date elements of the claim in any 
letter.  The Board does note that the disability rating and 
effective date elements were set forth in the October 2006 
statement of the case, which has been deemed to be legally 
insufficient notice.  However, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

All available treatment records have been obtained.  No other 
relevant records have been identified.  

As to the necessity for an examinations, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that any of the 
Veteran's claimed disorders are related to service and there 
is other sufficient medical evidence of record to make a 
decision. As such, a VA medical examination is not necessary.  
Therefore, no further action is necessary to assist the 
claimant with the claim.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery bypass graft, claimed 
as a heart condition, is denied 

Service connection for DM is denied.

Service connection for a left below-the-knee amputation is 
denied.

Service connection for a gastrointestinal/digestive disorder 
is denied.

Service connection for a right foot infection/disorder is 
denied.

Service connection for cataracts is denied. 

Service connection for a bladder infection, or residuals 
thereof, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


